                                            Case 4:20-cv-07370-HSG Document 16 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GIOVONTE DOUGLAS,                                Case No. 20-cv-07370-HSG
                                   8                     Petitioner,                         ORDER TO SHOW CAUSE
                                   9               v.

                                  10        JEFF LYNCH, Warden,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                             INTRODUCTION

                                  14            Petitioner, an inmate at California State Prison – Sacramento,1 filed this pro se action

                                  15   seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now before the

                                  16   Court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254

                                  17   Cases in the United States District Courts. Petitioner has paid the filing fee. Dkt. No. 14.

                                  18                                             BACKGROUND

                                  19            According to the petition, on or about November 18, 2016, Petitioner was convicted by an

                                  20   Alameda County jury of first degree murder, and a one year enhancement. He was sentenced to

                                  21   26 years to life in state prison. Dkt. No. 5 at 1. Petitioner unsuccessfully appealed his conviction

                                  22   to the state appellate court, and the California Supreme Court denied his petition for review. Dkt.

                                  23   No. 5 at 2. The instant action was commenced on March 18, 2020, when Petitioner filed a letter

                                  24   with the Eastern District of California. ECF No. 1. This action was transferred to this district on

                                  25   October 21, 2020. ECF Nos. 6, 7.

                                  26   //

                                  27

                                  28
                                       1
                                        The Clerk is directed to list Warden Jeff Lynch as respondent, per Petitioner’s habeas petition.
                                       Dkt. No. 5 at 1.
                                            Case 4:20-cv-07370-HSG Document 16 Filed 03/25/21 Page 2 of 3




                                   1                                              DISCUSSION

                                   2   A.      Standard of Review

                                   3           This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   6   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                   7   the respondent to show cause why the writ should not be granted, unless it appears from the

                                   8   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   9   B.      Petitioner’s Claims

                                  10           Liberally construed, the petition appears to state the following cognizable claims for

                                  11   federal habeas relief: (1) prosecutorial misconduct and (2) ineffective assistance of counsel for

                                  12   failing to object to the prosecutorial misconduct. See generally Dkt. No. 5. Liberally construed,
Northern District of California
 United States District Court




                                  13   the claims appear cognizable under § 2254 and merit an answer from Respondent. See Zichko v.

                                  14   Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (federal courts must construe pro se petitions for writs

                                  15   of habeas corpus liberally).

                                  16                                              CONCLUSION

                                  17           For the foregoing reasons, the Court orders as follows.

                                  18           1.     The Clerk is directed to list Warden Jeff Lynch as Respondent, per Petitioner’s

                                  19   habeas petition. Dkt. No. 5 at 1.

                                  20           2.     The Clerk shall serve electronically a copy of this order upon the respondent and

                                  21   the respondent’s attorney, the Attorney General of the State of California, at the following email

                                  22   address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are available via

                                  23   the Electronic Case Filing System for the Northern District of California. The Clerk shall serve by

                                  24   mail a copy of this order on Petitioner.

                                  25           3.     Respondent shall file with the Court and serve on Petitioner, within ninety-one

                                  26   (91) days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  27   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                  28   based on the claims found cognizable herein. Respondent shall file with the answer and serve on
                                                                                         2
                                          Case 4:20-cv-07370-HSG Document 16 Filed 03/25/21 Page 3 of 3




                                   1   Petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                   2   that are relevant to a determination of the issues presented by the petition.

                                   3          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   4   Court and serving it on Respondent within thirty-five (35) days of the date the answer is filed.

                                   5          4.      Respondent may file, within ninety-one (91) days, a motion to dismiss on

                                   6   procedural grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of

                                   7   the Rules Governing Section 2254 Cases. If Respondent files such a motion, petitioner shall file

                                   8   with the Court and serve on Respondent an opposition or statement of non-opposition within

                                   9   twenty-eight (28) days of the date the motion is filed, and Respondent shall file with the Court

                                  10   and serve on Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  11          5.      Petitioner is reminded that all communications with the Court must be served on

                                  12   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must
Northern District of California
 United States District Court




                                  13   keep the Court informed of any change of address and must comply with the Court’s orders in a

                                  14   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                  15   pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772

                                  16   (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  17          6.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  18   granted provided they are filed on or before the deadline they seek to extend.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 3/25/2021

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
